SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549-1004 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September30, 2007 Commission File Number 1-10515 JMAR TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of 68-0131180 (I.R.S. employer incorporation or organization) identification number) 10905 Technology Place San Diego, CA 92127 (858)946-6800 (Address, including zip code and telephone number including area code of registrant’s principal executive office) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months, and (2)has been subject to such filing requirements for at least the past 90days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date (November 13, 2007). Common Stock, $.01 par value: 52,892,580 shares INDEX ( Page # PART I. FINANCIAL INFORMATION Item1. Financial Statements: Consolidated Balance Sheets — September 30, 2007 (unaudited) and December 31, 2006 2 Consolidated Statements of Operations (unaudited) — Three months and nine months ended September 30, 2007 and 2006 3 Consolidated Statements of Cash Flows (unaudited) — Nine months ended September 30, 2007 and 2006 4 Notes to Consolidated Financial Statements (unaudited) 5 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 29 PART II. OTHER INFORMATION Item1. Legal Proceedings 30 Item1A. Risk Factors 30 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item3. N/A Item4. N/A Item5. N/A Item6. Exhibits 32 1 PART I — FINANCIAL INFORMATION JMAR TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS As of September30, 2007 and December31, 2006 September 30, 2007 (Unaudited) December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 138,541 $ 696,546 Accounts receivable, net 95,748 974,886 Unbilled receivables 22,164 249,099 Inventories, net 452,340 519,400 Net current assets of discontinued operations 546,387 45,963 Prepaid expenses and other 82,821 255,147 Total current assets 1,338,001 2,741,041 Property and equipment, net 744,347 1,027,239 Intangible assets, net 1,790,926 1,759,454 Restricted cash 6,437,408 — Other assets 217,105 443,082 TOTAL ASSETS $ 10,527,787 $ 5,970,816 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable $ 993,480 $ 1,054,558 Accrued liabilities 427,941 618,794 Accrued payroll and related costs 123,599 451,912 Billings in excess of costs — 1,418,372 Working capital line of credit, net 504,692 1,059,355 Current portion of notes payable and other liabilities, net 98,110 207,710 Net current liabilities of discontinued operations 1,292,899 538,636 Deferred rent 49,429 49,429 Derivative liability 8,899,859 — Total current liabilities 12,390,009 5,398,766 Term notes, net of debt discounts 187,500 — Notes payable and other long-term liabilities, net of current portion 289,217 413,694 Notes payable and other long-term liabilities of discontinued operations, net of current portion 89,209 89,209 Total liabilities 12,955,935 5,901,669 Redeemable convertible preferred stock, 744,709 shares issued and outstanding as of September30, 2007 and 785,000 at December31, 2006, net of amortized discount of $1,858,601 and $2,440,473, respectively 5,825,649 5,409,527 Commitments and contingencies — — Stockholders’ deficit: Preferred stock, $.01 par value; 5,000,000 shares authorized; 744,709 shares issued and outstanding as of September30, 2007 and 785,000 at December31, 2006 included in redeemable convertible preferred stock above — — Common stock, $.01 par value; 80,000,000 shares authorized; 52,892,580 shares issued and outstanding as of September30, 2007, and 39,535,615 shares issued and outstanding as of December31, 2006 528,927 395,356 Additional — paid in capital 85,044,474 84,077,547 Committed common stock 18,300 — Accumulated deficit (93,845,498) (89,813,283 ) Total stockholders’ deficit (8,253,797) (5,340,380 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 10,527,787 $ 5,970,816 The accompanying notes to these consolidated financial statements are an integral part of these consolidated statements. 2 JMAR TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended September30, 2007 and 2006 and Nine Months Ended September30, 2007 and 2006 (Unaudited) Three Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Revenues $ 93,306 $ 524,244 $ 433,102 $ 1,036,069 Costs of revenues 86,218 351,960 312,556 735,622 Gross profit 7,088 172,284 120,546 300,447 Operating expenses: Selling, general, and administrative 667,674 763,304 2,474,539 3,720,314 Research and development 63,431 493,854 479,609 2,309,043 Impairment of long lived assets - 125,117 39,067 Total operating expenses 731,105 1,257,158 3,079,265 6,068,424 Operating loss from continuing operations (724,017 ) (1,084,874 ) (2,958,719 ) (5,767,977 ) Interest and other income 73,882 1,941 122,426 53,061 Interest and other expense (5,883,261 ) (125,537 ) (7,331,001 ) (272,273 ) Change in fair value of derivative liability 5,748,355 - 6,432,152 - Other income 708 - 531,167 - Loss from continuing operations (784,333 ) (1,208,470 ) (3,203,975 ) (5,987,189 ) Income/ (loss) from discontinued operations, net of tax (108,766) (1,533,318 ) 576,616 (1,603,839 ) Net loss (893,099 ) (2,741,788 ) (2,627,359 ) (7,591,028 ) Deemed preferred stock dividends (578,467 ) (314,499 ) (1,404,850 ) (969,169 ) Loss applicable to common stock $ (1,471,566 ) $ (3,056,287 ) $ (4,032,209 ) $ (8,560,197 ) Basic and diluted loss per share applicable to common stock $ (0.03 ) $ (0.08 ) $ (0.09 ) $ (0.22 ) Shares used in computation of basic and diluted loss per share 50,091,351 39,402,008 44,821,188 39,356,693 The accompanying notes to these consolidated financial statements are an integral part of these consolidated statements. 3 JMAR TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September30, 2007 and 2006 (Unaudited) 2007 2006 Cash flows from operating activities: Loss from continuing operations $ (3,203,975 ) $ (5,987,189 ) Adjustments to reconcileloss from continuing operations to net cash used in operating activities: Depreciation and amortization 250,592 354,383 Change in fair value of derivative liability (6,432,152 ) — Amortization of debt discount and beneficial conversion feature 6,992,835 — Stock based compensation expense 141,420 287,989 Services received in exchange for common stock/ warrants 232,018 109,938 Services received in exchange for committed common stock 18,300 — Impairment of long lived assets 125,117 39,067 (Increase) decrease in: Accounts receivable and unbilled receivables 288,656 (192,844 ) Inventories (217,182 ) (96,066 ) Prepaid expenses and other 96,209 (193,045 ) Accounts payable 417,122 (36,716 ) Accrued liabilities (475,368 ) (275,068 ) Billings in excess of costs incurred — 156,030 Net cash used from continuing operations (1,766,408 ) (5,833,521 ) Income from discontinued operations 576,616 (1,603,839 ) Changes in net assets and liabilities of discontinued operations (583,966 ) 944,795 Net cash used in operating activities (1,773,758 ) (6,492,565 ) Cash flows from investing activities: Capital expenditures of continuing operations (9,989 ) (29,598 ) Additions of intangible assets from continuing operations (43,571 ) (61,274 ) Capital expenditures of discontinued operations — (5,298 ) Net borrowings on notes receivable 11,570 — Net cash provided by (used in) investing activities (41,990 ) (96,170 ) Cash flows from financing activities: Net (repayments)/borrowings on term notes and line of credit 7,107,949 2,998,910 Net proceeds from the issuance of common stock 384,183 1,334,413 Increase in restricted cash (6,437,408 ) — Cash payment of preferred stock dividends (430,861 ) (466,916 ) Issuance of preferred stock 643,594 — Net cash provided by financing activities 1,267,457 3,866,407 Net(decrease)in cash and cash equivalents (548,291 ) (2,722,328 ) Cash and cash equivalents, beginning of period 686,832 5,028,346 Cash and cash equivalents, end of period $ 138,541 $ 2,306,020 Cash paid for interest 236,102 80,132 Supplemental Disclosure of Non Cash Activity: For the nine months ended September30, 2007: Prepayment of deferred compensation proceeds from cash surrender value of life insurance $ 123,459 Conversion by Company of previously existing Series G & I Preferred Stock into 7,600,000 shares of common stock in the last and current quarter. (See Note 10) $ 739,663 In conjunction with the exchange of preferred stock to common stock, the recognition of the excess fair value of the common stock over the carrying amount of the preferred stock as a deemed dividend. (See Note 10) $ 476,337 Deemed preferred stock dividends $ 497,657 Issuance of committed SeriesJ Preferred Stock (see Note 10) $ 708,800 Establishment of derivative liability in conjunction with the issuance of SeriesJ Preferred Stock (see Note 9) $ 8,250,000 For the nine months ended September30, 2006: Fair value of warrants issued in connection with the 2006 working capital line of credit (see Note 8) $ 471,926 Discount recorded representing the difference between the fair value of the convertible preferred stock and warrants immediately prior to and after the March28, 2006 amendment. (see Note 8) $ 2,210,031 The accompanying notes to these consolidated financial statements are an integral part of these consolidated statements. 4 JMAR TECHNOLOGIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) Basis of Presentation and Financial Condition The accompanying consolidated financial statements include the accounts of JMAR Technologies, Inc. (the “Company” or “JMAR”) and its subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. JMAR is a late-stage technology company with expertise in the development and early commercialization of detection andlaser-based technologiesfor nano-scale imaging, chemical and biological analysis, and fabrication. The Company is leveraging more than a decade of laser and photonics research in developing a portfolio of products with market applications in high interest areassuch as defense, homeland security, hazardous materials detection and biological monitoring, while continuing to carry out research and development. JMAR’s BioSentry™ product is a contamination warning system for waterborne microorganisms. BioSentry uses laser-based, multi-angle light scattering technology to provide continuous, on-line, real-time monitoring for harmful microorganisms. JMAR’s pursuit of cutting-edge products includes a new initiative, the double pulse (DP)plasma laser, which (based on its exceptional beam quality) is funded by a phase II contract from the Army Research Laboratory to enable stand-off laser-induced breakdown spectroscopy (LIBS)applications. Light emissions from the plasma at targeted substances such as explosives and drugs are detected and analyzedby an optical spectrometer to provide identification of the target material. JMAR’s DP-LIBS laser is based on a redesign of its patented BriteLight™ laser, a stand-alone product as well as the x-ray light source in nanolithography systems and x-ray microscopy. The accompanying consolidated financial statements as of and for the three and nine months ended September30, 2007 and 2006 have been prepared by the Company and are unaudited. The consolidated financial statements have been prepared in accordance with generally accepted accounting principles, pursuant to the rules and regulations of the Securities and Exchange Commission. In the opinion of management, the accompanying consolidated financial statements include all adjustments of a normal recurring nature that are necessary for a fair presentation of the results of operations and cash flows for the interim periods presented. Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to such rules and regulations. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Although the Company believes that the disclosures are adequate to make the information presented not misleading, these interim consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Form 10-Kfor the year ended December31, 2006. Amounts related to disclosures of December31, 2006 balances within these interim statements were derived from that Form 10-K. The results of operations for the three and nine months ended September30, 2007 are not necessarily indicative of the results to be expected for the full year. The accompanying consolidated financial statements have been prepared by the Company on a going concern basis, which contemplates the realization of amounts and satisfaction of obligations in the normal course of business. The Company incurred net losses of $2,627,359, $13,106,681 and $8,032,803 for the nine months ended September30, 2007 and for the years ended December31, 2006 and 2005, respectively, and losses are expected for the foreseeable future. In addition, our revenues from continuing operations declined to $1,620,865 from $1,675,163 for the years ended December31, 2006 and 2005, respectively. We had negative operating cash flow from continuing operations for the nine months ended September30, 2007 and for the years ended December31, 2006 and 2005 of $1,766,408, $6,595,411 and $4,806,376, respectively. Our cash requirements have been and will continue to be significant. We will continue to use cash in 2007 for 1) product development efforts; 2) corporate costs, primarily related to the cost of being a public company; 3) interest cost on financing; 4) preferred stock dividends; 5) preferred stock redemptions and 6) other working capital needs. Assuming the availability of draw-downs under the loan facility entered into with Laurus Master Fund, Ltd. (“Laurus”) in September 2007(the “$7,500,000 Laurus Note”) (See Note 8 –Line of Credit and Notes Payable) management believes that the Company has, adequate resources to fund its operations through September 30, 2008. The Company will require additional draw-downs under the Laurus Note to continue the development of some of its emerging new products and for working capital requirements in 2007 and 2008. There are no assurances that funds will be available under the $7,500,000 Laurus Note, due to Laurus’ requirement to approve every drawdown. Depending on market conditions and other considerations, we intend to continue to pursue opportunities to raise funds in 2007 and 2008. Management believes, but cannot assure, that the Company will be able to raise additional funds through equity or other financings to additionally fund operations. This belief is derived from the Company’s historical access to equity and debt markets. 5 Management believes that the Company’s losses in recent years have resulted from a combination of insufficient contract revenue generated earnings to support the Company’s new product development and commercialization work, the time necessary for it to begin generating significant revenue from those new products, and the significant administrative cost of being a small public company. There can be no assurance that the Company’s revenues will grow or that the Company will successfully implement its plans. Additionally, there can be no assurance that additional suitable financing will be available on acceptable terms, on a timely basis, or at all. (2) Recent Accounting Pronouncements In July2006, the FASB issued FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes” (FIN 48). FIN 48 clarifies the accounting for income taxes by prescribing a minimum probability threshold that a tax position must meet before a financial statement benefit is recognized. The minimum threshold is defined in FIN 48 as a tax position, that based solely on its technical merits is more likely than not to be sustained upon examination by the applicable taxing authority. The tax benefit to be recognized is measured as the largest amount of benefit that is greater than fifty percent likely of being realized upon ultimate settlement. FIN 48 must be applied to all existing tax positions upon initial adoption. The cumulative effect of applying FIN 48 at adoption, if any, is to be reported as an adjustment to opening retained earnings for the year of adoption. FIN 48 is effective for fiscal years beginning after December15, 2006, although early adoption is permitted. The adoption of FIN 48 did not have a material impact on the Company’s financial statements. In September2006, the FASB issued SFAS 157, Fair Value Measurements, which provides a single definition of fair value, a framework for measuring fair value, and expanded disclosures concerning fair value. Previously, different definitions of fair value were contained in various accounting pronouncements creating inconsistencies in measurement and disclosures. SFAS 157 applies under those previously issued pronouncements that prescribe fair value as the relevant measure of value, except Statement No.123(R) and related interpretations and pronouncements that require or permit measurement similar to fair value but are not intended to measure fair value. This pronouncement is effective for fiscal years beginning after November15, 2007. The Company does not expect the adoption of SFAS 157 to have a material impact on the Company’s consolidated financial statements. In September2006, the FASB issued SFAS 158, Employer’s Accounting for Defined Benefit Pension and Other Postretirement Plans (SFAS 158). SFAS 158 requires an employer to recognize the over-funded or under-funded status of a defined benefit plan and other postretirement plans as an asset or liability on its balance sheet and recognize changes in its funded status in the year in which the change occurs through accumulated other non-owner changes in equity. We do not expect the adoption of SFAS 158 to have an impact on our results of operations or financial condition. In September2006, the Securities and Exchange Commission issued Staff Accounting Bulletin (SAB)No.108 to address diversity in practice in quantifying financial statement misstatements. SAB 108 requires that registrants quantify the impact on the current year’s financial statements of correcting all misstatements, including the carryover and reversing effects of prior years’ misstatements, as well as the effects of transitional cumulative effect adjustment to retained earnings as of January1, 2006, for errors that were not previously deemed material, but are material under the guidance in SAB 108. There was no impact on our consolidated financial statements with respect to the adoption of SAB 108. In February2007, the FASB issued SFAS. 159, The Fair Value Option for Financial Assets and Financial Assets and Liabilities — Including an Amendment of FASB Statement No.115. This standard permits an entity to choose to measure many financial instruments and certain other items at fair value. Most of the provisions in SFAS 159 are elective; however, the amendment to SFAS 115, Accounting for Certain Investments in Debt and Equity Securities, applies to all entities with available-for-sale and trading securities. The fair value option established by SFAS 159 permits all entities to choose to measure eligible items at fair value at specified election dates. A business entity will report unrealized gains and losses on items for which the fair value option has been elected in earnings (or another performance indicator if the business entity does not report earnings) at each subsequent reporting date. The fair value option: (a)may be applied instrument by instrument, with a few exceptions, such as investments otherwise accounted for by the equity method; (b)is irrevocable (unless a new election date occurs); and (c)is applied only to entire instruments and not to portions of instruments. SFAS 159 is effective as of the beginning of an entity’s first fiscal year that begins after November15, 2007. The Company does not expect the adoption of SFAS 159 to have a material impact on its consolidated financial statements. (3) Stock-Based Compensation Plans The Company has six stock — based compensation plans, the 2006 Equity Incentive Plan (2006 Plan), the 1991 Stock Option Plan (1991 Plan), the 1999 Stock Option Plan (1999 Plan), the Management Anti-Dilution Plan (Anti-Dilution Plan) and two incentive plans which provided for the issuance of options to Research Division employees (Research Division Plans). The 2006 Plan and the 1999 Plan areshareholder-approved and are the only plans of the six stock plans from which additional options may be granted. The 2006 Plan authorizes the grant of up to 2,000,000 shares and options and the 1999 Plan authorizes the grant of options to purchase up to 1,900,000 shares of the Company’s common stock. The Company is also a party to a non-plan option agreement with one individual. Prior to January1, 2006, the Company accounted for these plans under APB Opinion No.25, using the intrinsic value method, under which no compensation cost has been recognized for issuance to employees. 6 Effective January1, 2006, the Company adopted SFAS No.123(R), using the modified prospective transition method. Included in the Consolidated Statements of Operations for the three and nine months ended September30, 2007 and 2006 are compensation charges as follows: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Compensation $ 35,616 $ 85,178 $ 141,420 $ 287,989 Selling, general, & administrative 33,874 64,043 133,410 238,559 Research and development 1,742 21,135 8,010 49,430 The Company recognizes stock-based compensation costs on a straight-line basis over the requisite service period of the award, which is generally the option vesting term. The Company has a 100% valuation allowance recorded against its deferred tax assets, therefore the stock-based compensation has no tax effect on the Consolidated Statements of Operations. The fair value of each option grant is estimated on the date of grant using the Black Scholes option pricing model with the following weighted-average assumptions used for grants in 2007: risk-free interest rate of approximately 4.73percent in 2007 based on the U.S. Treasury yields in effect at the time of grant; expected dividend yields of 0percent as the Company has not, and does not intend to, issue dividends; and expected lives of 3 to 7 1/2years based upon the historical life of options. For grants in 2007, the expected volatility used was 86 to 100percent, based on the Company’s historical stock price fluctuations for a period matching the expected life of the options. Forfeiture rates are calculated on a historical basis with the option grants organized into three pools (directors, officers and employees). The forfeiture rates used for 2007 were 4.1percent for directors, 3.6percent for officers and 9.3percent for employees. Grants pursuant to the 2006 and 1999 Plans generally have requisite service periods of 3 to 10 years with contractual lives of 10 to 11years. A summary of option activity under all of the above plans as of September30, 2007 and 2006, and changes during the nine months then ended is presented in the table below: 2007 2006 Wtd. Avg. Wtd. Avg. Wtd. Avg. Remaining Aggregate Wtd. Avg. Remaining Aggregate Exercise Contractual Intrinsic Exercise Contractual Intrinsic Shares Price Life Value Shares Price Life Value Outstanding at beginning of period 2,329,054 $ 2.71 6.5 — 3,162,610 $ 2.11 — — Granted 50,000 $ 0.22 9.5 — 394,095 $ 0.75 — — Exercised — (65,700 ) $ 1.09 — — Forfeited (944,674 ) $ 2.68 — — (1,088,617 ) $ 1.29 — — Outstanding at 9/30/07 1,434,380 $ 1.90 3.9 — 2,402,388 $ 2.71 5.1 — Vested and Expected to Vest 1,429,380 $ 1.90 3.9 — 2,379,054 $ 2.77 5.0 — Exercisable at 9/30/07 1,134,368 $ 2.35 6.2 — 1,703,758 $ 2.47 3.3 — 7 A summary of the status of the Company’s non vested options at September30, 2007 and 2006, and changes during the nine months ended September30, 2007 and 2006, is presented below: 2007 2006 Weighted Weighted average average grant-date grant-date Shares fair value Shares fair value Non-vested at December31, 623,762 $ 1.02 815,657 $ 1.21 Granted 50,000 $ 0.18 394,095 $ 0.48 Vested (181,998 ) $ 0.80 (219,456 ) $ 1.27 Forfeited (191,752 ) $ 0.84 (291,666 ) $ 1.00 Non-vested at September30, 300,012 $ 1.13 698,630 $ 0.90 The weighted-average grant-date fair value of options granted during the three and nine months ended September30, 2007 and 2006 was $.0, $.18, $.53 and $.48, respectively. There were no options exercised in the three and nine months ended September30, 2007. The stock based compensation unrecognized expense for future periods as of September30, 2007 is approximately $190,843 with a weighted average remaining vesting period of .92years. (4) Accounts Receivable At September30, 2007 and December31, 2006, accounts receivable consisted of the following: September 30, 2007 December 31, 2006 (Unaudited) Billed $ 95,748 $ 1,402,953 Unbilled 22,164 249,099 117,912 1,652,052 Less-allowance for doubtful accounts (428,067 ) $ 117,912 $ 1,223,985 All unbilled receivables at September30, 2007 are expected to be billed and collected within one year. Payments to the Company for performance on certain U.S. Government contracts are subject to progress payment audits by the Defense Contract Audit Agency (DCAA)and are recorded at the amounts expected to be realized. The unbilled receivables at September30, 2007 relates to the normal billing cycle and timing of billings. The allowance for doubtful accounts primarily relates to accounts receivable from FemtoTrace, Inc. (5) Inventories Inventories are carried at the lower of cost (on the first-in, first-out basis) or market and are comprised of materials, direct labor and applicable manufacturing overhead. At September30, 2007 and December31, 2006, inventories consisted of the following: September 30, 2007 December 31, 2006 (Unaudited) Raw materials, components and sub-assemblies $ 27,126 $ 136,811 Work-in-process 207,093 174 Finished goods 229,179 392,683 463,398 529,668 Less-reserve for excess and obsolete inventory (11,058 ) (10,268 ) $ 452,340 $ 519,400 8 (6) Property and Equipment At September30, 2007 and December31, 2006, property and equipment consisted of the following: September 30, 2007 December 31, 2006 (Unaudited) Equipment and machinery $ 2,684,910 $ 2,641,660 Software 434,096 599,752 Furniture and fixtures 220,796 280,229 Leasehold improvements 607,766 652,401 3,947,568 4,174,042 Less-accumulated depreciation (3,203,221 ) (3,146,803 ) $ 744,347 $ 1,027,239 Included in leasehold improvements is $346,000 of gross proceeds for lease incentives the Company received from its landlords. These lease incentives were recorded as deferred rent to be amortized on a straight-line basis to rent expense over the life of the leases. Of the net remaining deferred rent of $251,262, $201,833 is included in notes payable and other long-term liabilities and the balance of $49,429 is included in deferred rent in current liabilities on the accompanying Consolidated Balance Sheet as of September30, 2007. (7) Segment Information Until the quarter ended September30, 2006, JMAR conducted its operations in the following three business segments: Research Division/Vermont Operations, Microelectronics Division and Sensor Products Group. The Microelectronics Division is reflected as discontinued operations and, accordingly, is no longer reflected as a segment. The table below shows the Research Division and Vermont Operations separately in order to provide additional disclosure the Company feels is relevant. The Vermont Operations were closed on October 16, 2007 and the net assets are subject to a preliminary asset purchase agreement with a third party. See Note 13 -Subsequent Events for additional information. Research Division/Vermont Operations Research Division — Located in San Diego, California, the Research Division carries out contract research and development involving JMAR’s patented high brightness, short-pulse, diode pumped solid state lasers (BriteLight™) and laser-produced plasma (LPP)technology. A major portion of the Research Division’s R&D has been funded by contracts from the Department of Defense. The Research Division shifted its historic focus on x-ray lithography light source R&D and equipment development in 2004 when it embarked on an effort to identify additional uses for its laser and LPP technologies. As a result of this business shift, the Research Division developed soft x-ray prototype products including the certain (XRM)technology. This XRMtechnology was sold to Gatan, Inc in May 2007 in exchange for a compensation package of cash, royalties, and an exclusive laser supplier agreement on future commercial XRM sales. In conjunction with the sale of the XRM technology, the Company recorded a gain of $530,459 as other income in the accompanying statement of operations. Also in May2007, the Research Division successfully demonstrated a double pulse (DP)plasma laser under its Phase II SBIR contract with the Army Research Laboratory. This significant advance produces an intense plasma at a specified stand-off distance, enabling the application of laser-induced breakdown spectroscopy (LIBS) and related techniquesfor the detection and identification of explosives and drugs. JMAR is designing two DP-LIBS prototype versions, man-portable and vehicle-mounted. New products developed at the Research Division, leading to volume sales, will be outsourced to contract manufacturing. During the nine months ended September30, 2007, and 2006, the Research Division, combined with Vermont Operations, accounted for 60% and 94%, respectively, of the Company’s revenues. Vermont Operations — The Vermont Operations were closed on October 16, 2007 and the net assets are subject to an asset purchase agreement (See Note 13 - Subsequent Events for additional information). Located in South Burlington, Vermont, the Vermont Operations carried out contract research and development for DARPA and NAVAIR involving advanced materials, nanolithography, semiconductor memory chip designs and served as JMAR’s manufacturing arm for the BioSentry™ product. The Biosentry product inventory is being transferred to the Company’s San Diego, California operation. 9 Sensor Products Group This segment’s first product is the BioSentry™ sensor, a continuous, on-line, real-time monitoring system for detecting harmful microorganisms in water. BioSentry is targeted toward a number of applications across multiple markets, including homeland security, the cruise ship and beverage industries, pharmaceutical companies, and municipal water utilities. We installed a new unitthis quarter at the Vitens water municipality in the Netherlands, our second installation in Europe. During the nine months ended September30, 2007 and 2006 the Sensor Products Group accounted for 40% and 6%, respectively, of the Company’s revenues. The accounting policies of the reportable segments are the same as those described in Note 2 of the Company’s consolidated financial statements included in the Form 10-K for the year ended December31, 2006. The Company evaluates the performance of its operating segments primarily based on revenues and operating income. Corporate costs are generally allocated to the segments based on a three factor formula (revenues, payroll and certain assets). Segment information for the three and nine months ended September30, 2007 and 2006 is as follows (excluding discontinued operations): Research Division Sensor Products Group Corporate Total Nine Months Ended September30, 2007 Revenues $ 261,033 172,069 $ — $ 433,102 Asset writedowns (117 ) (125,000 ) (125,117 ) Operating (loss) profit (594,034 ) (1,277,752 ) (1,086,933 ) (2,958,719 ) Total assets 1,102,807 1,649,648 7,775,332 10,527,787 Capital expenditures — Depreciation & amortization 56,048 16,723 177,821 250,592 Three Months Ended September30, 2007 Revenues 53,184 40,122 — 93,306 Asset writedowns — Operating (loss) profit (169,494 ) (276,739 ) (277,784 ) (724,017 ) Capital expenditures — Depreciation & amortization. 17,733 861 67,008 85,602 Nine Months Ended September30, 2006: Revenues $ 972,783 $ 63,286 $ — $ 1,036,069 Operating loss (1,313,657 ) (3,146,838 ) (1,307,482 ) (5,767,977 ) Asset writedowns (34,420 ) (4,647 ) — (39,067 ) Total assets 1,278,461 1,657,294 9,740,048 12,675,803 Capital expenditures — 12,360 17,238 29,598 Depreciation & amortization 72,603 23,019 258,761 354,383 Three Months Ended September30, 2006: Revenues 484,359 39,885 — 524,244 Operating (loss) profit (165,898 ) (926,079 ) 7,103 (1,084,874 ) Capital expenditures — 2,415 — 2,415 Depreciation & amortization 23,256 11,068 71,320 105,644 Sales to the United States Government totaled $53,184, $241,533, $335,649 and $742,471 for the three and nine months ended September30, 2007 and 2006, respectively. Sales to the United States Government totaled $335,649, $742,471, $1,131,299 and $2,979,153 for the three and nine months ended September30, 2006 and 2005, respectively. 10 (8) Line of Credit and Notes Payable and Letter of Credit Letter of CreditIn connection with the Company’s lease of its Rancho Bernardo facility, Comerica Bank issued a letter of credit in the amount of $128,645. If the Company’s cash in its accounts with Comerica falls below $1million at the end of any quarter, Comerica could require the Company to set aside the amount of the letter of credit. The Company’s cash has fallen below this requirement, but the Company has not set aside the amount of the letter of credit. Should the Company default on its lease obligations, the Landlord would collect on the letter of credit. Comerica, most likely, would pursue a legal remedy to collect the $128,645. Lines of CreditIn March 2006, the Company entered into a new working capital with Laurus Master Fund Ltd. (“ Laurus”) which replaced an earlier working capital line provided by Laurus with the 2006 Working Capital (the “2006 Working Capital Line”). The2006 Working Capital Line is evidenced by a Revolving Fixed Price Convertible Note (the “2006 Secured Revolving Note”) which allowed the Company to borrow from time-to-time up to 90% of eligible accounts receivable and up to 50% of eligible inventory up to $500,000, up to an aggregate maximum of $3million. Upon approval of Laurus, the 2006 Working Capital Line provided for advances in excess of the availability (Overadvance). The 2006 Working Capital Line is non-convertible and has no financial ratio covenants. The interest rate on the 2006 Working Capital Line is equal to the prime rate plus 2percent (10.25% as of September30, 2007).As amended by the Omnibus Amendment, dated September 12, 2007, the 2006 Working Capital Line terminates in August 2009 (See below in this Note 8). As of September30, 2007, there was $649,911 outstanding under the 2006 Working Capital Line, including a $210,295 Overadvance. In connection with the 2006 Working Capital Line, the Company issued two warrants to Laurus to purchase approximately 458,181 shares of common stock at an exercise price of $0.01 per share and paid fees of $108,000. Of the 458,181 warrants, 218,181 warrants vested on issuance and 240,000 vested in March2007 based on the average borrowings under the 2006 Working Capital Line. Both warrants expire in March2016. In connection with the issuance of these warrants, the Company recorded a discount of $471,926, representing the fair value of the 458,181 warrants based on the Black Scholes pricing model using the following assumptions: risk—free interest rate of 4.9 percent based on estimated yields of 10-year U.S. Treasury Securities; expected dividend yield of 0 percent; expected life of 10years; and expected volatility of 91percent. The volatility is based on JMAR’s historical stock prices for the past ten years, consistent with the expected life of the warrants. Term NotesOn April13, 2007, the Company and Laurus entered into a Securities Purchase Agreement which provided for the loan of $750,000 to the Company evidenced by a Secured Promissory Note (“the “750,000 Note”), together with a Warrant to purchase 7,597,750 shares of Common Stock (See Note 9 — Derivative Liability – Warrants Attached to Debt). The terms of this transaction provided for the following: 1) the $750,000 Note accrues interest at the rate of prime rate plus 2%, with interest payable monthly in arrears which commenced on May1, 2007, 2) the principal and all unpaid interest is due on April13, 2008, 3) $250,000 of the loan proceeds are held in a restricted account until the satisfaction of certain stated minimum “burn rate” conditions and the achievement of certain business milestones, 4) the obligations under the Securities Purchase Agreement and the $750,000 Note are secured by the grant of a security interest in all of the Company’s assets, together with the benefit of security interests previously granted to secure other financing transactions with Laurus, 5) the Warrant has a term of ten years and an exercise price of $0.01 per share and contains a cashless exercise provision which is exercisable in the event that a registration statement covering the Warrant is not effective; provided, however,Laurus is restricted from selling the shares issuable under the Warrant for a one year period following issuance of the Warrant, 6) the Company entered into a registration rights agreement providing for the filing of a registration statement covering the resale of the Warrant shares within six months after the closing of this transaction, and 7) the Company paid a fee of $26,250 to Laurus. As of September30, 2007, $750,000 was outstanding pursuant to the $750,000 Note.For derivative liability arising out of warrants attached to the $750,000 Note, see Note 9 - Derivative Liability, warrants attached to debt. In connection with the $750,000 Note, the Company agreed to issue 461,539shares of restricted common stock in payment of a fee to Midtown Partners & Co., LLC (“Midtown”) and issued those shares in the third quarter of 2007. On September 12, 2007, the Company entered into a Securities Purchase Agreement (the “September 2007 SPA"), dated for identification purposes as of August 31, 2007, with Laurus and related agreements. Pursuant to the “September 2007 SPA,Laurus completed a loan to the Company of $7,500,000 evidenced by a Secured Term Note ("the $7,500,000 Term Note") and was issued two warrants (the “September 2007 Warrants") for the purchase of a total of 119,000,000 shares of the Company’s Common Stock. The maturity date of the $7,500,000 Term Note is August 31, 2009. Interest on the Note is payable monthly, with interest accruing at the rate of two percent above the prime rate, as determined from time to time, but at a rate of no less than 10.25% per annum. The $7,500,000 Term Note was disbursed principally as follows: 1) $620,000 was disbursed directly to the Company, 2) $6,420,600.61 of the proceeds of the $7,500,000 Term Note were funded and placed in a restricted account, with the disbursement of such funds subject to the conditions described below, 3) $194,899.39 of the proceeds of the $7,500,000 Term Note were paid to Laurus at closing in satisfaction of outstanding interest, dividends and other obligations owing to Laurus under other loans and securities previously issued to Laurus, and 4) Laurus Capital Management, LLC, was paid a closing fee of $262,500. The incremental release of the funds deposited into the restricted account will only occur pursuant to written operating budgets of the Company to be submitted to Laurus no less than monthly (the "Monthly Operating Budgets"), which budgets shall be, in form and substance acceptable to Laurus in its sole discretion. If the Monthly Operating Budgets fail to be acceptable to Laurus in form or substance, no funds from the restricted account shall be released to the Company. The September 2007 Warrants have an exercise price of $0.01 per share and a term of ten years. In no event may the September 2007 Warrants be exercised in excess of the number of shares which would cause the total number of issued and outstanding shares of the Company’s Common Stock plus the number of shares of Common Stock reserved for issuance under all outstanding options, warrants (including the September 2007 Warrants) and preferred stock to exceed the number of the Company’s authorized shares of Common Stock. The Company’s current authorized number of shares is 80,000,000 shares. Pursuant to the September 2007 SPA, the Company agreed that on or before March 5, 2008 it will seek and have obtained shareholder approval and will have amended its certificate of incorporation to increase its authorized Common Stock to no less than 300,000,000 shares. A failure to increase the Company’s authorized shares to at least 300,000,000 shares on or before such date will constitute an event of default under the $7,500,000 Term Note. 11 Under the September 2007 SPA, the Company also agreed to pay Laurus a monthly royalty payment equal to (x) two percent (2.0%) of all gross receipts of the Company arising from sales, licenses or royalty payments of any kind from any municipal, city, state or federal entity (each, a "Governmental Body") received by the Company within the previous calendar month; and (y) twelve percent (12.0%) of all gross receipts of the Company arising from sales, licenses or royalty payments of any kind (the "12% Royalty") from any entity that is not a Governmental Body received by the Company within the previous calendar month provided, however that solely with respect to gross receipts arising from sales of the Company’s BioSentry product to any entity that is not a Governmental Body, the 12.0% Royalty shall be reduced to 7%. In connection with the September 2007 SPA, the Company and Laurus also entered into an Omnibus Amendment which amended the terms of the Company’s Series G, I and J Convertible Preferred Stock held by Laurus to discontinue all monthly redemption obligations and to extend the respective redemption dates so that the full stated amount of such preferred stock will be redeemable, if not previously converted or redeemed, in full on August 31, 2009. The Omnibus Amendment also amended the Secured Revolving Note related to the Company’s 2006 Working Capital Line of credit to extend its maturity date from March 27, 2008 to August 31, 2009 and amended the $750,000Note entered into in April, 2007 to extend its maturity date to August 31, 2009. Pursuant to the September 2007 SPA, the Company also agreed that by mid-October 2007 it would discontinue all business operations at its BurlingtonVermont location ("Vermont Operations") and sell the assets associated with the Vermont Operations to one or more third parties and transfer any remaining assets to the Company’s San Diego location. As of September30, 2007, $620,000 was outstanding pursuant to the $7,500,000 Term Note. (9) Derivative Liability Statement of Financial Accounting Standards (“SFAS”) No.133 “Accounting for Derivative Instruments and Hedging Activities” requires measurement of certain derivative instruments at their fair value for accounting purposes. In determining the appropriate value, we use the Black Scholes Option Pricing Formula (“Black Scholes model”) where applicable. Derivative liabilities are adjusted to reflect fair value at each period end, with any increase or decrease in the fair value being recorded in consolidated statements of operations as adjustments to fair value of derivatives. The following defines our derivatives: Warrants Attached to Debt As of September30, 2007, the 7,597,750 and 119,000,000 warrants issued in conjunction with the $750,000 Note andthe $7,500,000 Term Note payable to Laurus, respectively, (see Note 8 – Line of Credit and Notes Payable) were being accounted for as liability pursuant to the provisions of SFAS No.133 and EITF No.00-19. The Company granted the warrant holders certain registration rights. In accordance with SFAS No.133, the warrants are valued at each reporting period. Changes in fair value are recorded as an adjustment to fair value of derivative in the statement of operations. The outstanding warrants were fair valued on April13, 2007 and September 11, 2007 and determined to have a fair value of $1,747,481 and $8,800,000respectively. In accordance with SFAS No.133, the Company revalued the warrants on September30, 2007 and as a result of the revaluation, the Company recorded a change in fair value of derivative liability of $(6,233,240) in the consolidated statement of operations. The warrants were valued based on the Black Scholes pricing model using the following assumptions: risk-free interest rate of 5.03% based on estimated yields of 10-year U.S. Treasury Securities; expected dividend yield of 0percent; expected life of 10years; and expected volatility of 92%. The volatility is based on JMAR’s historical stock prices for the past 10years, consistent with the expected life of the warrants. Conversion Feature Derivatives Pursuant to an agreement committed to in June, 2007, but entered into on July 5, 2007, which provides for the issuance from time to time of new shares of Series J Preferred Stock, a portion of the outstanding shares of SeriesG and SeriesI Preferred Stock will be amended with each sale and issuance of SeriesJ Preferred Stock, as follows: A stated amount of SeriesG and I Preferred Stock equal to 200% of the stated amount of the SeriesJ Preferred Stock that is issued will be amended to reduce its conversion price to a price equal to the average of the volume weighted average price for the five trading days prior to the issuance of the new SeriesJ shares (see Note10 for details of the agreement). Pursuant to SFAS No.133 and EITF No.00-19, the Company recorded a derivative liability for the maximum number of common shares eligible for exchange. The shares were determined to have a fair value of $173,600 based on the market price of the shares on the date of the transaction.In accordance with SFAS No.133, the Company revalued the shares on September30, 2007; as a result of the revaluation, there was no change in the fair value of the derivative liability. 12 Warrants Issued to Non-employee As part of the transaction entered into on June 28, 2007, the Company was required to reclassify previously and subsequently issued warrants to non-employees as warrant derivatives Pursuant to SFAS No.133 and EITF No.00-19, the Company recorded a derivative liability of $320,930 for the maximum number of common shares eligible for exchange, valued based on the Black Scholes model on June28, 2007, for 7,728,528 shares issuable under previously issued warrants. In accordance with SFAS No.133, the Company revalued the shares on September30, 2007 and as a result of this revaluation, there was a change of $198,912 in the fair value of the derivative liability. The warrants were valued based on the Black Scholes pricing model using the following assumptions: risk-free interest rate of 4.66% — 5.03% based on estimated yields of 2-5year U.S. Treasury Securities; expected dividend yield of 0percent; expected life of 2-5years; and expected volatility of 85-129%. The volatility is based on JMAR’s historical stock prices for the past 2-5years, consistent with the expected remaining life of the warrants. (10) Equity Transactions a. Laurus Preferred Stock and Warrants In June, 2007, the Company committed to a transaction with Laurus by executing a term sheet providing for the sale from time to time of up to $3.5million of a new SeriesJ preferred stock. The definitive terms of this agreement are contained in a Securities Purchase Agreement, dated July 5, 2007, between the Company and Laurus (the “Series J SPA”).Such sales are intended to be done following the conversion or exchange by Laurus of an equivalent amount of its existing preferred stock. On June28, 2007, the Company entered into a Securities Exchange Agreement with Laurus which provided for the issuance to Laurus of two million (2,000,000) shares of Common Stock in exchange for and cancellation of $204,400 stated value of SeriesG and SeriesI Preferred Stock held by Laurus. On July5, 2007, the Company entered into a second Securities Exchange Agreement with Laurus which provided for the issuance to Laurus of another two million (2,000,000) shares of Common Stock in exchange for and cancellation of another $204,400 stated value of SeriesG and I Preferred Stock. As a result of these two transactions, a total of $408,800 of SeriesG and Series I Preferred Stock were redeemed and this dollar amount was applied to pay the monthly redemption payments due under the outstanding SeriesG and I Preferred Stock such that the remaining monthly redemption payment owing in August, the entire September and October monthly redemption payments and a portion of the November monthly redemption payment were canceled. As a result of the redemption of the Series G and Series I Preferred Stock, in the quarter ended June 30, 2007 the Company recorded the excess of the fair value of the consideration issued to Laurus ($280,000) over the carrying amount of the SeriesG and I Preferred Stock ($164,435) as preferred stock dividends and an increase in paid-in-capital. In conjunction with the June28, 2007 transaction and the commitment to issue 408,800 of the SeriesJ Preferred, as of June30, 2007 the Company created a derivative liability. See Note 9 — Derivative Liability. On July5, 2007, the Company and Laurus entered into a Securities Purchase Agreement (the “Series J SPA”) The Series J SPA provides for the issuance from time to time of up to $3.5million shares of SeriesJ Cumulative Convertible Preferred Stock (“SeriesJ Preferred Stock”). Pursuant to the Series J SPA, the Company’s Board of Directors created a new SeriesJ Cumulative Convertible Preferred Stock, with a stated value of $1,000 per share, and authorized sale and issuance from time to time of up to 3,500 of such shares. Pursuant to the Series J SPA, purchases by Laurus of shares of SeriesJ Preferred Stock will be made from time to time in such amounts and at such times as Laurus may determine in its sole discretion. The SeriesJ Preferred Stock accrues dividends at the rate of 9.5% per annum and is convertible into shares of the Company’s Common Stock at a conversion price equal to lesser of (i) $0.15 or (ii)the equivalent price at which Laurus has most recently exchanged shares of Common Stock for shares of SeriesG and I. In the event that any shares of SeriesJ Preferred Stock remain outstanding on the second anniversary of the issuance of such shares, such shares must be redeemed in cash by the Company. The SeriesJ Preferred Stock also provides that the Company can force the conversion of the SeriesJ Preferred Stock at $0.50 per share if the bid price of the Company’s Common Stock for ten consecutive trading days equals or exceeds $0.50 per share and the trading volume during such ten day period exceeds 100,000 shares per day. The provisions of the SeriesJ Preferred Stock restrict Laurus from converting into shares of Common Stock if Laurus would have beneficial ownership of more than 9.99% of the Company. The Series J SPA also provided that a portion of the outstanding shares of SeriesG and SeriesI Preferred Stock will be amended with each sale and issuance of SeriesJ Preferred Stock, as follows: A stated amount of SeriesG and I Preferred Stock equal to 200% of the stated amount of the SeriesJ Preferred Stock that is issued will be amended to reduce its conversion price to a price equal to the average of the volume weighted average price for the five trading days prior to the issuance of the new SeriesJ shares. The Company agreed that it would file a Form S-1 Registration Statement with the SEC to register the resale of the shares of Common Stock issuable on conversion of the SeriesJ Preferred Stock within 60days after an aggregate of $1million of SeriesJ Preferred Stock has been sold. The Company agreed to use its best efforts to obtain effectiveness of the registration statement within 120days after filing with the SEC and to pay a penalty equal to one percent (1%) per month for a maximum of eight months if the registration statement is not filed or declared effective within the required deadlines.As of September 30, 2007, an aggregate of $1 million or more of Series J Preferred Stock has not been sold and the Company is not yet obligated to file such a registration statement. 13 On July5, 2007, Laurus purchased 408.8 shares of SeriesJ Preferred Stock (with a stated value per share of $1,000) for gross proceeds of $408,800. The shares of SeriesJ Preferred Stock issued in this transaction have a conversion price of $0.1022 per share (the price at which Laurus had most recently received shares of Common Stock in exchange for its SeriesG and SeriesI Preferred Stock). In connection with the sale of the SeriesJ Preferred Stock, the Company paid Midtown Partners & Co., LLC (“Midtown Partners”) a fee equal to eight percent (8%) of the gross proceeds from the sale of the SeriesJ Preferred Stock and a warrant to purchase 320,000 shares of Common Stock, with a term of 5-1/2years, an exercise price of $0.1022 per share and a provision enabling the holder to effect a cashless exercise of the Warrant. As a result of this issuance of SeriesJ Preferred Stock, pursuant to the SPA the conversion price for a total of $817,600 of stated value of SeriesI Preferred Stock was reduced to $0.15 per share. As a result of the June28, 2007 exchange of preferred for common stock transaction and the issuance of the new SeriesJ Preferred Stock a derivative liability was created. See Note 9 — Derivative Liability. On July20, 2007 the Company and Laurus entered into an Agreement which provides that certain of the convertible securities owned by Laurus may not be converted into common stock unless and until the Company’s shareholders have approved an amendment to the Company’s Certificate of Incorporation to increase the authorized capital stock from 80,000,000 shares of Common Stock to 300,000,000 shares of Common Stock. The shares which will not be convertible consist of 1) those shares of SeriesI Preferred Stock with a stated value of $817,600 that were amended on July5, 2007 to reduce their conversion price as noted above, 2) the shares of SeriesJ Preferred Stock with a stated value of $408,800 with a conversion price of $0.1022 that were issued on July5, 2007, and 3) up to another $817,600 of SeriesJ Preferred Stock and up to another $1,635,200 of SeriesG and SeriesI Preferred Stock to be adjusted in connection with the sale of such SeriesJ Preferred Stock. As of September 30, 2007, only $300,000 of the $817,600 of additional shares of Series J Preferred Stock has been sold and the conversion price of $600,000 of Series G and I Preferred Stock has been reduced as provided. Pursuant to this Agreement, the Company agreed to file a proxy statement and solicit approval by its shareholders of the increase in authorized shares. On August8, 2007, Laurus purchased 2,100,000 shares of Common Stock in exchange for and cancellation of $252,000 stated value of SeriesG and SeriesI Preferred Stock held by Laurus. As a result of this transaction, $252,000 of SeriesG and SeriesI Preferred Stock has been redeemed and this dollar amount has been applied to pay the monthly redemption payments due under the outstanding SeriesG and I Preferred Stock such that the remaining monthly redemption payment owing under the SeriesG for November, 2007 has been satisfied, the entire monthly redemption payment under the SeriesI for November has been satisfied and $107,618 of the $122,178 December redemption payment under the SeriesI has been satisfied. As a result of the August 8, 2007 exchange of preferred for common stock transaction and the issuance of SeriesJ Preferred Stock a derivative liability was created. See Note 9 — Derivative Liability.On August9, 2007, Laurus purchased $300,000 of shares of SeriesJ Cumulative Convertible Preferred Stock (“SeriesJ Preferred Stock”) with a stated value of $1,000 per share. These shares of SeriesJ Preferred Stock have a conversion price of $0.12 per share. The SeriesJ Preferred Stock accrues dividends at the rate of 9.5% per annum. The following table summarizes the preferred stock activity for the nine months ended September30, 2007. Series Balance at December 31, 2006 Issuance Discount Amortization Redemption Net Balance at September 30, 2007 G 1,374,197 - 36,819 (278,220 ) 1,132,796 I 4,035,330 - 410,166 (461,443 ) 3,984,053 J - 708,800 - - 708,800 Total $ 5,409,527 $ 708,800 $ 446,985 $ (739,663 ) $ 5,825,649 All of the preferred stock and warrants (Securities) held by Laurus contain provisions that restrict the right of Laurus to convert or exercise its JMAR securities in order to limit its percentage beneficial ownership. If Laurus were to waive these beneficial ownership limitations the Securities would be convertible for or exercisable into more than 9.99% of the outstanding shares of the Company’s common stock commencing 75days after notice of such waiver. However, Laurus has not requested such a waiver. Laurus has also agreed that none of the Securities shall be converted or exercised to the extent that conversion or exercise of the Securities would result in Laurus beneficially owning more than 9.9% of the shares of the Company’s common stock (as of various issuance dates of the securities) unless and until the Company obtains stockholder approval of such excess. Excluded from such calculation are all shares issued to Laurus upon conversion of convertible preferred stock or exercise of warrants but no longer owned by Laurus. Included in the loss applicable to common shareholders in the accompanying Consolidated Statements of Operations for the three and nine months ended September30, 2007 and 2006 are preferred stock dividends of $578,467, $1,404,850, $314,499, and $969,169, respectively. The amount for the three and nine months ended September30, 2007 and 2006 represents $159,243, $481,528, $165,504, and $467,947, respectively, of preferred stock dividends paid or payable in cash and $419,224, $923,322, $148,995, and $501,222, respectively, related to the discount representing the beneficial conversion feature of the redeemable convertible preferred stock, the fair value of warrants issued in connection with the preferred stock and the difference between the fair value of the preferred stock immediately prior to and after certain prior amendments to the Preferred Stock. 14 b. Sales of Common Stock and Warrants On July5, 2007, the Company entered into a second Securities Exchange Agreement with Laurus which provided for the issuance to Laurus of another two million (2,000,000) shares of Common Stock in exchange for and cancellation of another $204,400 stated value of SeriesG and I Preferred Stock. On August8, 2007, Laurus purchased 2,100,000 of Common Stock in exchange for and cancellation of $252,000 stated value of SeriesG and SeriesI Preferred Stock held by Laurus (see Note 10 – Equity Transactions-Laurus Preferred Stock and Warrants). On August 31, 2007, Laurus completed a cashless exercise, in accordance with its warrant agreement, of 2,388,189 warrants with an exercise price of $0.01, resulting in the purchase of 2,197,134 shares of common stock. On September 11, 2007 the Company entered into a Securities Purchase Agreement providing for the issuance of the$7,500,000 Term Note and issued warrants to purchase 119,000,000 shares of common stock to Laurus. As a result, a derivative liability and debt discount was created.See Note 9 —
